EXHIBIT 10.18
 
December 1, 2011
 
Charles “Chuck” Hrushka
549 Hardage Trace NW
Marietta, Georgia 30064


Dear Mr. Hrushka:


We are pleased to extend an offer of employment to you with Pernix
Therapeutics.  You are being offered a full-time position as Vice President of
Sales and Marketing. You will be expected to work a minimum of forty (40) hours
per week and you will be compensated on a semi-monthly basis, on the 15th and
last day of each month.  Your salary is as follows:


·
Base salary will be set at $175,000 per year.

·
Monthly car allowance of $750 to be reduced or increased from time to time as
the CEO deems appropriate.

·
Annual bonus, if deemed appropriate by Pernix’s compensation committee, will be
based on company and individual performance.

·
Reasonable moving expenses based on the lowest of three independent quotes.

·
Contingent upon the successful acquisition of a certain gastroenterology
product, you will receive a stock option award of 50,000 options awarded on the
first day following the successful acquisition of this product that vest ratably
over three years and expire 10 years from the date of the award.

·
Contingent upon the successful acquisition of this product, upon termination,
without cause (as defined on Exhibit A), you would be eligible for severance
equivalent to one year of annual salary at your then current rate and the cash
equivalent of one year of your health benefits.  This severance would be paid
out in equal semi-monthly payments over the term of the severance period (one
year).



You will be eligible for health insurance, dental insurance, life, short term
and long term disability insurance on the first day of the month following one
month of consecutive employment.  Dependent Medical and Dental insurance is
available for your dependents.   You are eligible for our 401k plan upon
completion of the requirements listed in the Employee Handbook.  Please read,
sign and return the acknowledgement located on the last page of the handbook
(provided separately).


Under the Immigration Reform and Control Act (IRCA), our company is required to
verify the identity and work authorization of all newly hired employees. 
Therefore, you may be required to complete the I-9 form upon hire.  Within three
business days of beginning employment, you will need to supply acceptable
documentation (as noted on the enclosed I-9 form) of your identity and work
authorization.


 
1

--------------------------------------------------------------------------------

 
 
OUR COMPANY ADHERES TO A POLICY OF EMPLOYMENT-AT-WILL WHICH ALLOWS EITHER PARTY
TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR
WITHOUT CAUSE OR NOTICE.


As with all potential employees, you will undergo a background check and you
will be required to take a drug screening test which will be conducted in
accordance with applicable federal, state and local laws.  Your employment is
contingent on successful completion of your drug screening and background
checks.


Your official employment begins on December 5, 2011 and you will receive your
first paycheck on approximately December 15, 2011.  If you have any questions
concerning the above details, please contact me immediately at 225-647-3002.


Sincerely,
 
/s/Cooper Collins
   
Cooper Collins
   
President and CEO
   

 
I have read and accept the terms of this employment offer from Pernix
Therapeutics.


ACKNOWLEDGEMENT
 

/s/Charles Hrushka    
Charles Hrushka                                    
   
 
    12/1/11          
Date                                                                            
   

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Additionally, Employer shall have the right to terminate Employee’s employment
for Cause at any time and without prior notice and without payment of any
severance allowance or further compensation beyond the date of termination.  Any
amount owed to the Employee shall be paid to him within thirty (30) days
following the termination of his employment (unless a lesser period of time is
required by applicable law or a greater period of time is required by Section
409A).  For purposes of this Agreement, “Cause” shall include: (i) fraud, libel,
slander, dishonesty, or any other act by Employee that is detrimental to
Employer or its good will or damaging to its relationships with its members,
customers, suppliers, or employees, including, without limitation, (A) use of
alcohol or illegal drugs such as to interfere with the performance of Employee’s
obligations hereunder, and (B) conviction of, or entry of a plea of guilty or no
contest to, a felony or any crime involving moral turpitude, dishonesty, or
theft; (ii) failure by Employee to comply with applicable laws or governmental
regulations with respect to Employer’s operations or the performance of
Employee’s duties; and (iii) failure by Employee to perform the duties and
responsibilities as may be assigned or delegated, from time to time, to Employee
by Employer.
 
 
3

--------------------------------------------------------------------------------